Case 3:20-cv-00673-MMD-CLB Document 36 Filed 08/13/21 Page 1 of 14
Case 3:20-cv-00673-MMD-CLB Document 36 Filed 08/13/21 Page 2 of 14
Case 3:20-cv-00673-MMD-CLB Document 36 Filed 08/13/21 Page 3 of 14
Case 3:20-cv-00673-MMD-CLB Document 36 Filed 08/13/21 Page 4 of 14
Case 3:20-cv-00673-MMD-CLB Document 36 Filed 08/13/21 Page 5 of 14
Case 3:20-cv-00673-MMD-CLB Document 36 Filed 08/13/21 Page 6 of 14
Case 3:20-cv-00673-MMD-CLB Document 36 Filed 08/13/21 Page 7 of 14
Case 3:20-cv-00673-MMD-CLB Document 36 Filed 08/13/21 Page 8 of 14
Case 3:20-cv-00673-MMD-CLB Document 36 Filed 08/13/21 Page 9 of 14
Case 3:20-cv-00673-MMD-CLB Document 36 Filed 08/13/21 Page 10 of 14




                                      Paragraph 10 is modified to reflect that
                                      any motion to seal shall comply with
                                      LR IA 10-5 and the requirements of
                                      Kamakana v. City and County of
                                      Honolulu, 447 F.3d 1172 (9th Cir. 2006)
                                      and Center for Auto Safety v. Chrysler
                                      Group, LLC, 809 F.3d 1092, 1097 (9th Cir.
                                      2016).

                                      The Court's jurisidiction over this
                                      protective order shall cease upon
                                      termination of this case.

                  13th   August
Case 3:20-cv-00673-MMD-CLB Document 36 Filed 08/13/21 Page 11 of 14
Case 3:20-cv-00673-MMD-CLB Document 36 Filed 08/13/21 Page 12 of 14
Case 3:20-cv-00673-MMD-CLB Document 36 Filed 08/13/21 Page 13 of 14
Case 3:20-cv-00673-MMD-CLB Document 36 Filed 08/13/21 Page 14 of 14
